                      Case 4:18-cr-00252-WTM-CLR Document 40 Filed 05/20/20 Page 1 of 2

GAS 245D           (Rev. 09/11) Judgment in a Criminal Case for Revocations




                                           United States District Court
                                                                Southern District of Georgia
                                                                      Savannah Division

               UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                    V.
                                                                                     (For Revocation of Probation or Supervised Release)
                           Charles Altman
                                                                                     Case Number:               4:18CR00252-1

                                                                                     USM Number:                94227-020

                                                                                     Laura 0. Hastay
                                                                                      Defendant's Attorney
THE DEFENDANT;

^ admitted guilt to violation of mandatory condition of the term of supervision.
□ was found in violation of conditions(s)                                                            after denial of guilt.

The defendant is adjudicated guilty of these offenses:

   Violation Number                 Nature of Violation                                                                       Violation Ended


               1                   The defendant committed another federal, state, or local crime (mandatory                  September 2,2019
                                   condition).


           The defendant is sentenced as provided in page 2 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

□ The defendant has not violated condition(s)                                                      and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                              May 19. 2020
Last Four Digits of Defendant's Soc. Sec: 3656                                Date of Imposition of Judgment




Defendant's Year of Birth: 1979
                                                                              Signature of Judge


City and State of Defendant's Residence:
                                                                              William T. Moore, Jr.
Savannah. Georgia                                                             Judge, U.S. District Court
                                                                              Name and Title of Judge



                                                                              Date
GAS 245D            Case    4:18-cr-00252-WTM-CLR
                    (Rev. 09/11)                                        Document 40 Filed 05/20/20 Page 2 of 2
                                 Judgment in a Criminal Case for Revocations


                                                                                                               Judgment— Page 2 of2
DEFENDANT:                Charles Altman
CASE NUMBER;              4:18CR00252-1



                                                           IMPRISONMENT


         The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a
total term of: 14 months.




           The Court makes the following recommendations to the Bureau ofPrisons:
           It is recommended that the defendant be designated to Jesup FCI in Jesup, Georgia.




     K     The defendant is remanded to the custody ofthe United States Marshal.

     □     The defendant shall surrender to the United States Marshal for this district:

         □     at                             □        a.m.    □     p.m. on
         □     as notified by the United States Marshal.

     □     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         □     before 2 p.m. on                                            .
         □     as notified by the United States Marshal.
         □     as notified by the Probation or Pretrial Services Office.


                                                                 RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                , with a certified copy of this judgment.


                                                                                                 UNITED STATES MARSHAL




                                                                               By
                                                                                              DEPUTY UNITED STATES MARSHAL
